Title: To Thomas Jefferson from Richard Price, [ca. April 1788?]
From: Price, Richard
To: Jefferson, Thomas


          
            [ca. Apr. 1788?]
          
          Dr. Price presents his best respects to Mr. Jefferson, and takes the liberty to introduce to him (Mr. Ashburnham) the young person  who is the bearer of this note. He is virtuous, sensible and worthy; and any little notice that it may not be inconvenient to Mr. Jefferson to take of him will be well bestow’d. His business at Paris is only to employ himself there for a few weeks in learning the French language, in order afterwards to return to his father who is the governor of Bombay in the East Indies.
          The Book and Pamphlet which accompany this note Dr. Price presents to Mr. Jefferson, not from any opinion of their value, but merely as a testimony of the high respect which he always feels for Mr. Jefferson, and of his gratitude to him for the Satisfaction and instruction he has received from Mr. Jefferson’s Notes on the State of Virginia.
        